DETAILED ACTION
The following Allowability Notice is in response to Applicant’s Remarks filed on 04/19/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-16 were previously pending and subject to a non-final Office Action mailed 01/19/2022. Claims 1 and 8-10 were amended. Claims 17-20 were added. Claims 1-20 are currently pending and are subject to the Examiner’s Amendment and subsequently allowed as indicated below. 

Priority
Examiner has noted that Applicant has claimed priority from the foreign application JP2015-195037 filed on 09/30/2015. 
	


	Response to Arguments
35 USC § 103
Applicant’s arguments, see pages 9-12 of Applicant’s Response, filed 04/19/2022, with respect to Claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-16 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ebenesar Thomas on 8/08/2022. In summary, independent claims 1, 8, 9, and 10 are amended to include the limitations of claims 17 and 18. Claims 17 and 18 are cancelled. 
The application has been amended as follows:
1. An information processing device comprising: 
a memory storing one or more instructions; and 
a processor configured to execute the one or more instructions to implement: 
a vacant seat information creation unit, which creates vacant seat information indicating a vacant seat in a seat space, by processing an image received from an imaging unit which captures an image of the seat space, wherein the vacant seat information creation unit further determines, by processing the image, occupancy start time information indicating a time at which a seat is occupied by a user; 
a seat selection unit, which performs a process of selecting a seat to be used by a customer, by the use of the vacant seat information and the occupancy start time, and in collaboration with a Point of Sale (POS) device for handling payment for an item; and 
a seat information output unit, which performs a process of outputting information about a seat number and a map indicating a position of the selected seat to a mobile terminal of the customer, 
wherein the seat selection unit identifies an area of low customer density from the vacant seat information created by processing the image received from the imaging unit and selects a seat in the identified area, 
wherein the vacant seat information creation unit creates the vacant seat information by detecting an object at a region corresponding to the seat, and 
wherein the object is a tray.  

8. A data processing method comprising: 
creating, by a processor, vacant seat information indicating a vacant seat in a seat space, by processing an image received from an imaging unit which captures an image of the seat space, wherein the vacant seat information creation unit further determines, by processing the image, occupancy start time information indicating a time at which a seat is occupied by a user; 
performing, by the processor, a process of selecting a seat to be used by a customer, by the use of the vacant seat information and the occupancy start time, and in collaboration with a Point of Sale (POS) device for handling payment for an item; and 
outputting, by the processor, information about a seat number and a map indicating a position of the selected seat to a mobile terminal of the customer, 
wherein the performing the process of selecting the seat comprises identifying, by the processor, an area of low customer density from the vacant seat information created by processing the image received from the imaging unit and selects a seat in the identified area,
wherein the creating the vacant seat information comprises creating the vacant seat information by detecting an object at a region corresponding to the seat, and 
wherein the object is a tray.

9. A non-transitory recording medium storing a program for causing a computer to function as: 
a vacant seat information creation unit which creates vacant seat information indicating a vacant seat in a seat space, by processing an image received from an imaging unit which captures an image of the seat space, wherein the vacant seat information creation unit further determines, by processing the image, occupancy start time information indicating a time at which a seat is occupied by a user; 
a seat selection unit which performs a process of selecting a seat to be used by a customer, by the use of the vacant seat information and the occupancy start time, and in collaboration with a Point of Sale (POS) device for handling payment for an item; and 
a seat information output unit which outputs information about a seat number and a map indicating a position of the selected seat to a mobile terminal of the customer, 
wherein the seat selection unit identifies an area of low customer density from the vacant seat information created by processing the image received from the imaging unit and selects a seat in the identified area,
wherein the vacant seat information creation unit creates the vacant seat information by detecting an object at a region corresponding to the seat, and 
wherein the object is a tray.

10. A seat reservation system comprising: 
an imaging unit which captures an image of a seat space; 
a Point of Sale (POS) device for handling payment for an item; and 
the information processing device comprises a vacant seat information creation unit which creates vacant seat information indicating a vacant seat in a seat space, by processing an image received from an imaging unit which captures an image of the seat space, wherein the vacant seat information creation unit further determines, by processing the image, occupancy start time information indicating a time at which a seat is occupied by a user; 
a seat selection unit which performs a process of selecting a seat to be used by a customer, by the use of the vacant seat information and the occupancy start time, and in collaboration with a POS (Point of Sale) device for handling payment for an item; and 
a seat information output unit which performs a process of outputting information about a seat number and a map indicating a position of the selected seat to a mobile terminal of the customer, 
wherein the seat selection unit identifies an area of low customer density from the vacant seat information created by processing the image received from the imaging unit and selects a seat in the identified area,
wherein the vacant seat information creation unit creates the vacant seat information by detecting an object at a region corresponding to the seat, and 
wherein the object is a tray.

17. (canceled)

18. (canceled)
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Current available prior art alone or in combination fail to disclose every element of independent claims 1, 8, 9, and 10. Examiner noting the limitations of “wherein the vacant seat information creation unit creates the vacant seat information by detecting an object at a region corresponding to the seat, and wherein the object is a tray” as the specific element not disclosed in available prior art alone or in combination. 
The following are the closest prior art:
Porsch (US2017/0116489) teaches determining occupancy of a seat with a camera by comparing an image against a stored image. The reference does not teach the limitations Examiner noted above.
Rattner et al. (US2017/0068863) teaches determining if a seat is occupied or vacant using bounding box image comparison derived from a video. The reference does not teach the limitations Examiner noted above.
Polese et al. (US2014/0211985) teaches processing an image to detect people within the image and generating an occupancy signal of vacancy or occupancy. The reference does not teach the limitations Examiner noted above.
Foreign reference, JP2017033297, teaches a camera within an event venue which detects vacancy of seats and based on the vacancy of a seat by a certain time, a user’s reservation of the seat may be cancelled. The reference does not teach the limitations Examiner noted above.
Non-patent literature, “Seat Occupation Detection Inside Vehicles”, teaches seat space image analysis where an image is processed to determine if there is an object or a user within in the seat. https://ieeexplore.ieee.org/abstract/document/839597 The non-patent literature does not teach the limitations Examiner noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                                                	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628